SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, August 2010 Commission File Number 001-31395 Sonde Resources Corp. (Translation of registrant’s name into English) Suite 3200, 500 - 4th Avenue SW, Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Interim Financial Statements for the three and six months ended June 30, 2010. 2. Management's Discussion and Analysis for the three and six months ended June 30, 2010. 3. Canadian Form 52-109F2 Certification of Interim Filings – CEO. 4. Canadian Form 52-109F2 Certification of Interim Filings – CFO. This Report on Form 6-K is incorporated by reference into the Registration Statement on Form F-3 of the Registrant, which was originally filed with the Securities and Exchange Commission on April 21, 2010 (File No. 333-166209). Document 1 SONDE RESOURCES CORP. CONSOLIDATED BALANCE SHEETS (unaudited) June 30 December 31 (CDN$ thousands) Assets (note 4) Current Cash and cash equivalents Restricted cash (note 10) Accounts receivable Fair value of financial instrument (note 9) Prepaid expenses and deposits (note 10) Long term portion of prepaid expenses and deposits Property, plant and equipment, net (note 3) Liabilities Current Accounts payable and accrued liabilities Stock unit awards (note 6) 55 Revolving credit facility (note 4) 80 Convertible preferred shares (note 5) Asset retirement obligations Contingencies and commitments(note 10) Shareholders' Equity Share capital (note 6) Equity portion of preferred shares (note 5) Warrants(notes 5, 6) 76 Contributed surplus (note 6) Deficit See accompanying notes to the unaudited consolidated financial statements On behalf of the Board, (Signed) “Marvin Chronister” (Signed) “Kerry Brittain” Marvin Chronister Kerry Brittain Director Director Q2 2010 FS Page 1 SONDE RESOURCES CORP. CONSOLIDATED STATEMENT OF OPERATIONS, COMPREHENSIVE LOSS AND DEFICIT (unaudited) Three months ended Six months ended June 30 June 30 (CDN$ thousands, except per share amounts) Revenue Petroleum and natural gas sales Transportation Royalties Gain on financial instrument (note 9) 62 Interest and other income Expenses Operating General and administrative Depletion, depreciation and accretion Ceiling test impairment (note 3) Stock based compensation (note 6) Interest on preferred shares Interest on credit facilities Foreign exchange gain Loss on abandonment 7 45 7 Bad debt expense 30 87 Loss on exchange of preferred shares (note 5) Restructuring costs Loss on investment 28 Loss before income taxes Part VI.1 tax on preferred share dividends Future income tax recovery Net loss and comprehensive loss Deficit, beginning of period Incremental equity on exchange of preferred shares (note 5) Deficit, end of period Basic and diluted loss per share (note 6) See accompanying notes to the unaudited consolidated financial statements Q2 2010 FS Page 2 SONDE RESOURCES CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three months ended Six months ended June 30 June 30 (CDN$ thousands) Cash provided by (used in): Operating Net loss Items not involving cash: Depletion, depreciation and accretion Stock based compensation Ceiling test impairment Accretion expense on preferred shares 33 98 Unrealized loss (gain) on financial instrument Unrealized foreign exchange gain Loss on abandonment 7 45 7 Loss on exchange of preferred shares Future income tax recovery Loss on investment 28 Shares received for interest on bridge facility Asset retirement expenditures Changes in non-cash working capital (note 8) Financing Issue of common shares, net of share issue costs Revolving credit facility advances (repayments) Changes in non-cash working capital (note 8) Investing Exploration and development expenditures Exploration and development divestitures Decrease in restricted cash Change in non-cash working capital (note 8) (Decrease) increase in cash and cash equivalents Cash and cash equivalents, beginning of period Effect of foreign exchange on cash and cash equivalents (note 8) 34 12 Cash and cash equivalents, end of period See accompanying notes to the unaudited consolidated financial statements Q2 2010 FS Page 3 SONDE RESOURCES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (unaudited) (All tabular amounts in CDN$ thousands, except where otherwise noted) 1. Nature of operations and basis of presentation a) Nature of operations Sonde Resources Corp. (formerly Canadian Superior Energy Inc.)(“Sonde” or the “Company”) is engaged in the exploration for, and acquisition, development and production of petroleum and natural gas, with operations in Western Canada, offshore the Republic of Trinidad and Tobago and North Africa. The Company is also engaged in a proposed development of a liquefied natural gas project in U.S. federal waters offshore New Jersey (the “LNG Project”). b) Basis of presentation The Company’s consolidated financial statements have been prepared using Canadian generally accepted accounting principles (“Canadian GAAP”) which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting periods. On June 3, 2010, the Company’s shareholders approved the consolidation of the Company’s outstanding shares on a five for one basis effective on the close of business June 4, 2010. The effect of the consolidation was to reduce to one-fifth the number of common shares, warrants, stock options and stock unit awards outstanding. The number of shares which the preferred shares are convertible into were also reduced to one-fifth. In addition, the conversion price of the preferred shares, the weighted average exercise price and fair value per options, warrants and stock unit awards have been adjusted to five times the pre-consolidation prices. All share and per share amounts included in these financial statements have been adjusted retroactively for the consolidation. 2. Summary of accounting policies These unaudited interim consolidated financial statements are stated in Canadian dollars and have been prepared in accordance with Canadian GAAP, following the same accounting policies and methods of computation as the audited consolidated financial statements of the Company for the year ended December 31, 2009. In these financial statements, certain disclosures that are required to be included in the notes to the December 31, 2009 audited consolidated financial statements, have been condensed or omitted.These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto as at and for the year ended December 31, 2009. The Accounting Standards Board of Canada (AcSB) has announced plans that will require the convergence of Canadian GAAP with International Financial Reporting Standards (“IFRS”) for publicly accountable enterprises, including the Company. The changeover date from Canadian GAAP to IFRS is for annual and interim financial statements relating to fiscal years beginning on or after January 1, 2011. 3. Property, plant and equipment, net June 30, 2010 December 31, 2009 Cost Accumulated DD&A Net book value Cost Accumulated DD&A Net book value Oil and Gas Canada Trinidad United States Libya/Tunisia Corporate assets Total PP&E Q2 2010 FS Page 4 3. Property, plant and equipment, net (continued) The calculation of depletion and depreciation included an estimated $5.1 million (June 30, 2009 - $12.5 million) for future development capital associated with proven undeveloped reserves and excluded $112.6 million (June 30, 2009 - $145.6 million) related to unproved properties and projects under construction or development. Of the costs excluded $9.0 million (June 30, 2009 - $22.7 million) relates to Western Canada, nil (June 30, 2009 - $5.5 million) to East Coast Canada, $71.2 million (June 30, 2009 - $96.5 million) to Trinidad and Tobago, $26.4 million (June 30, 2009 - $17.6 million) to the LNG Project and $6.0 million (June 30, 2009 – $3.3 million) for offshore Libya/Tunisia. During the six months ended June 30, 2010, the Company capitalized $8.1 million of general and administrative expenses (June 30, 2009 - $7.1 million) related to exploration and development activities. At June 30, 2010, the Company applied a ceiling test to its petroleum and natural gas properties. The application of this test required an adjustment of $9.7 million to the carrying value of the Company’s Canadian petroleum and natural gas properties (December 31, 2009 - $57.5 million). 4. Revolving credit facility As at June 30, 2010, the Company had drawn $0.1 million (December 31, 2009 - $24.1 million) against the $40.0 million (December 31, 2009 - $40.0 million) demand revolving credit facility (the “Credit Facility”) at a variable interest rate of prime plus 0.25% (December 31, 2009 – prime plus 0.75%). The Credit Facility is secured by a $100.0 million debenture with a floating charge on the assets of the Company and a general security agreement covering all the assets of the Company. The Credit Facility has covenants, as defined in the Company’s credit agreement, that require the Company to maintain its working capital ratio at 1:1 or greater and to ensure that non-domestic general and administrative expenditures in excess of $7.0 million per year and all foreign capital expenditures are not funded from the Credit Facility nor domestic cash flow while the Credit Facility is outstanding. The Company and its creditor completed their semi-annual review of the Credit Facility in June 2010 and is subject to the next review on or before January 1, 2011. 5. Convertible preferred shares On February 3, 2010, the Company restructured the terms of the Series A, 5.0% US Cumulative Redeemable Convertible Preferred Shares (the “Series A Shares”). Pursuant to the terms of the restructuring, the Series A Shares were exchanged on a share for share basis for 150,000 First Preferred Shares, Series B shares (the “Series B Shares”) pursuant to which the redemption date was extended from December 31, 2010 to December 31, 2011, the conversion price was reduced from US$12.50 to US$3.00 and the conversion of 150,000 preferred shares into common shares was increased from 1,200,000 to 5,000,000. The terms of the dividend payment under the Series B Shares remain unchanged from the Series A Shares whereby the Company can elect to pay the quarterly dividend by way of issuance of common shares at market, based on a 5.75% annualized dividend rate in lieu of the 5.0% annualized cash dividend rate. In addition, the Company granted 500,000 common share purchase warrants exercisable at a price of US$3.25 for each common share and expiring December 31, 2011. The Company can force conversion of the Series B Shares at anytime in the future if its common shares close at a price of at least a 100% premium to the conversion price of US$3.00 on a major US exchange for 20 out of any 30 consecutive trading days while the common shares underlying the Series B Shares are registered. The Company recorded the exchange of the Series A Shares for the Series B Shares as a deemed settlement of the Series A Shares. The liability component of the Series B Shares was recorded at their new fair value based on the revised terms. The increase in the liability of $0.2 million on February 3, 2010, was charged to earnings during the six months ended June 30, 2010. The incremental equity attributable to the change in the conversion feature and the issuance of common share purchase warrants has been recorded as a capital transaction resulting in an increase in the carrying value of the equity component of $10.7 million and an increase to warrants of $0.3 million with an offset of $11.0 million to the Company’s deficit. On March 31, 2010 and June 30, 2010, the Company elected to pay cash as opposed to common shares to satisfy its preferred shares quarterly dividend requirements. Q2 2010 FS Page 5 5. Convertible preferred shares (continued) The following table summarizes the carrying value of the liability and equity component of the convertible preferred shares: Liability component Equity component Balance, December 31, 2008 Foreign exchange Accreted non-cash interest Expired warrants Balance, December 31, 2009 Foreign exchange Accreted non-cash interest 98 Loss on exchange of shares Incremental equity on exchange of shares Balance, June 30, 2010 6. Share capital (a) Authorized Unlimited number of common shares, no par value. Unlimited number of preferred shares, no par value. (b) Common shares and warrants issued June 30, 2010 December 31, 2009 Number (thousands) Amount Number (thousands) Amount Share capital, beginning of period Issued upon private placement Issued upon acquisition of Challenger Issued upon the exercise of warrants 30 Issued for preferred share dividend Issue costs, net of future tax reduction Tax benefits renounced on flow-through shares Share capital, end of period Warrants, beginning of period 76 Issued in exchange of preferred shares Assumed upon acquisition of Challenger Exercised in exchange for common shares Expired Warrants, end of period 76 On January 19, 2010, the Company completed a private placement of 22,884,848 common shares at $2.60 per share for gross proceeds of $59.5 million. On February 3, 2010, as part of the exchange of the preferred shares, the Company issued 500,000 common share purchase warrants expiring December 31, 2011 and exercisable at a price of US$3.25 for each common share. Q2 2010 FS Page 6 6.
